Citation Nr: 1449591	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-05 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a right upper extremity disability, claimed as peripheral neuropathy, to include as secondary to the service-connected diabetes mellitus.

2. Entitlement to service connection for a left upper extremity disability, claimed as peripheral neuropathy, to include as secondary to the service-connected diabetes mellitus.

3. Entitlement to service connection for erectile dysfunction.

4. Entitlement to service connection for right lower extremity peripheral vascular disease, to include as secondary to a service-connected disability.  

5. Entitlement to service connection for left lower extremity peripheral vascular disease, to include as secondary to a service-connected disability.  

6. Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

7. Entitlement to an initial compensable rating for hypertension.  

8. Entitlement to a 30 percent rating for coronary artery disease, status post coronary artery bypass surgery prior to March 26, 2013, 60 percent from March 26, 2013 to July 20, 2014, and 60 percent from November 1, 2014.  

9. Entitlement to an effective date prior to June 29, 2012 for the grant of service connection for PTSD.  

10. Whether a timely substantive appeal was filed with respect to the rating decision in June 2009 that denied service connection for PTSD.

11. Entitlement to an effective date prior to August 17, 2012 for the grant of entitlement to a total disability rating based on individual unemployability (TDIU).

12. Entitlement to an effective date prior to March 26, 2013 for a higher rating of 10 percent for a bilateral hearing loss disability.  

13. Entitlement to a rating higher than 10 percent for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2010, December 2012, January 2013, and April 2013.  In the letter accompanying the December 2012 rating decision, the RO also denied service connection for bilateral upper extremity carpal tunnel syndrome, claimed as peripheral neuropathy, to include as secondary to the service-connected diabetes mellitus.  In the December 2012 rating decision the RO granted service connection and assigned a 50 percent rating for PTSD; however, in a July 2013 rating decision the RO determined that it was clear and unmistakable error to assign a 50 percent rating in the December 2012 rating decision and a 30 percent rating was the evaluation that was warranted.  The RO determined that as the change did not affect the current compensation a proposal of the reduction was not required.

The Board notes that the RO in the April 2013 rating decision granted a 30 percent rating for coronary artery disease effective May 22, 2012 and a 60 percent rating effective May 26, 2013.  In a rating decision in October 2014, the RO granted a 100 percent rating from July 21, 2014 to November 1, 2014.  While the Veteran in his May 2013 notice of disagreement disagreed with his assigned rating of 10 percent, 30 percent and 60 percent, the RO in the November 2013 Statement of the Case explained that the Veteran did not timely perfect his appeal regarding the denial of a rating higher than 10 percent for coronary artery disease (which arose from a November 2010 rating decision) and thus that issue was not in appellate status.  

In November 2013, a Statement of the Case was issued regarding the issues of an effective date prior to March 26, 2013 for a higher rating of 10 percent for a bilateral hearing loss disability and a rating higher than 10 percent for a bilateral hearing loss disability, which are the only two issues being denied herein.  Subsequently VA treatment records were associated with file in February 2014 and September 2014.  However, this evidence is either cumulative or duplicative of the evidence of record at the time of the November 2013 Statement of the Case, and thus a waiver of initial RO consideration is not needed.  See 38 C.F.R. § 20.1304.

The Board also notes that in January 2012 the RO decided that the Veteran did not file a timely notice of disagreement regarding the issue whether a timely substantive appeal was filed with respect to the rating decision in June 2009 that denied service connection for PTSD.  In February 2012 the Veteran disagreed with this decision.  A Statement of the Case must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Virtual VA paperless claims processing system (Virtual VA) includes VA treatment records from 2011 to 2013.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ): entitlement to a higher rating for PTSD, hypertension, and coronary artery disease; an effective date prior to June 29, 2012 for the grant of service connection for PTSD, an effective date prior to August 17, 2012 for the grant of TDIU; and, whether a timely substantive appeal was filed with respect to the rating decision in June 2009 that denied service connection for PTSD.


FINDINGS OF FACT

1. Peripheral vascular disease of the right lower extremity is caused by the service connected hypertension.  

2. Peripheral vascular disease of the left lower extremity is caused by the service connected hypertension.  

3. Erectile dysfunction is aggravated by the service-connected diabetes mellitus.

4. The service-connected bilateral hearing loss disability is not shown to be manifested by worse than Level III hearing acuity in the right ear and Level IV hearing acuity in the left ear.  

5. A factually ascertainable increase in the hearing loss disability is not shown during the one-year period preceding the receipt of the Veteran's claim on March 18, 2010, nor is it shown prior to March 26, 2013. 


CONCLUSIONS OF LAW

1. With reasonable doubt resolved in favor of the Veteran, peripheral vascular disease of the right lower extremity is proximately due to or the result of the service connected hypertension.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2. With reasonable doubt resolved in favor of the Veteran, peripheral vascular disease of the left lower extremity is proximately due to or the result of the service connected hypertension.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3. With reasonable doubt resolved in favor of the Veteran, erectile dysfunction was aggravated by the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

4. The criteria for a rating higher than 10 percent for the service-connected bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85 including Diagnostic Code 6100 (2014).

5. The criteria for the assignment of an effective date earlier than March 26, 2013 for a higher rating of 10 percent rating for the service-connected bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400(o)(2), 4.85 including Diagnostic Code 6100 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As for an earlier effective date for a higher rating of 10 percent for a bilateral hearing loss disability, it is a "downstream" issue in that it arose following the grant of an increased evaluation to 10 percent for the service-connected bilateral hearing loss disability.  Further VCAA notice under 38 U.S.C.A. § 5103(a) and 
§ 3.159(b)(1) is not necessary regarding an earlier effective date for a higher rating.  Dingess, 19 Vet. App. 473. 
As for an increased rating claim for a bilateral hearing loss disability, the RO provided a pre-adjudication VCAA notice by letter, dated in March 2010.  The Veteran was notified that evidence is necessary to show the effect that a service-connected disability has on employment, as well as the evidence that he must submit, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

To the extent that the VCAA notice letter did not discuss evidence that shows that the service-connected bilateral hearing loss disability increased in severity, the content error was cured without prejudice to the Veteran because he was notified in the November 2013 Statement of the Case of the criteria for an increased rating for a bilateral hearing loss disability and had the opportunity to submit additional argument and evidence and to address the claim at a hearing, which he declined.  As the content timing error did not affect the essential fairness of the adjudication of the claim, the presumption of prejudicial error as to the content error in the VCAA notice is rebutted.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, records from the Social Security Administration, and lay statements have been associated with the record.  Additionally, the Veteran was afforded VA audiological examinations in May 2010 and March 2013, which are adequate for rating purposes.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  

Secondary Service Connection Claims

The Veteran seeks service connection for erectile dysfunction and peripheral vascular disease of the right and left lower extremities.  He is claiming that the disabilities are secondary to a service-connected disability.  The Veteran was granted service connection for diabetes mellitus with diabetic nephropathy and hypertension effective March 18, 2010.  

The Board finds that the evidence is at least in relative equipoise as to whether the service-connected hypertension caused peripheral vascular disease of the right and left lower extremities and whether the service connected diabetes mellitus aggravated erectile dysfunction.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990),

The Board notes that the Veteran is service connected for peripheral neuropathy of the lower extremities.  VA medical records show that the Veteran has peripheral vascular disease. 

On VA examination in May 2010, the examiner determined that the Veteran had severe peripheral vascular disease of both lower extremities.  In June 2010, another VA examiner opined that the Veteran's robust smoking history, hyperlipidemia, and hypertension most likely caused his peripheral vascular disease.  The examiner also opined that the Veteran's service-connected diabetes aggravated his peripheral vascular disease; however, it would be speculative to determine the extent of the contribution of the diabetes to the total disease process. On VA examination in April 2013, the examiner opined that the Veteran's peripheral vascular disease over time developed into peripheral neuropathy of the lower extremities.  

The Board finds that there is a medical opinion that indicates that the Veteran's service connected disabilities to include hypertension, diabetes mellitus, and peripheral neuropathy aggravated his peripheral vascular disease.  As such, service connection for peripheral vascular disease in the lower extremities is granted.

On VA examination in May 2010 the examiner stated that diabetes is well known to worsen erectile dysfunction and in the Veteran's case likely hastened the progression of his erectile dysfunction.  The examiner noted that the Veteran reported erectile difficulties beginning in 2006 and he indicated that the onset of the Veteran's diabetes was in 2009.  He stated that the Veteran had severe peripheral vascular disease involving both lower extremities and was a long-term smoker.  The examiner opined that this was the most likely cause of the Veteran's erectile dysfunction.  He concluded that the service-connected diabetes mellitus aggravated the Veteran's erectile dysfunction although it was not possible to determine the extent of the aggravation.  

Although the May 2010 examiner opined that peripheral vascular disease caused erectile dysfunction, he also stated that the onset of the erectile dysfunction was in 2006 which predates the Veteran's claim of service connection for peripheral vascular disease and does not provide a basis of relating erectile dysfunction to peripheral vascular disease based on causation.  However, the examiner also opined that the erectile dysfunction was aggravated by the service-connected diabetes mellitus.  The Board finds this opinion to be probative as it was based on medical principles and applied to the facts of the case.  See Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  

In sum, the evidence is at least in relative equipoise as to whether the Veteran's service-connected hypertension caused peripheral vascular disease in the lower extremities and whether diabetes mellitus aggravated erectile dysfunction.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Service connection is warranted when the aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disorder.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  

Therefore in resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for peripheral vascular disease of the right lower extremity and left lower extremity as secondary to the service-connected hypertension; and service connection is warranted for erectile dysfunction as secondary to the service-connected diabetes mellitus.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310. 

A Higher Rating for a Bilateral Hearing Loss Disability

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the instant case, the Veteran's claim for a higher rating for a bilateral hearing loss disability arises from a rating decision in April 2013 where the RO granted an increased rating of 10 percent for a bilateral hearing loss disability effective March 26, 2013.  The Veteran separately appealed the issue of a rating higher than 10 percent and the issue of entitlement to an effective date prior to March 26, 2013 for a higher rating of 10 percent for a bilateral hearing loss disability.  Each issue is being addressed separately below.  

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII (Diagnostic Code 6100) is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  

This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d). Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86 the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a),(b).

On VA audiological examination in May 2010, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 25, 25, 85, and 95 respectively; and in the LEFT ear were 35, 40, 75, and 80 respectively.  The puretone threshold average in the right ear was 57.5 and the average in the left ear was 57.5.  Speech discrimination in the right ear was 92 percent and 94 percent in the left ear.  

Applying the results in TABLE VI, the findings yield a numeric designation of Level II for the RIGHT ear and Level II in the LEFT ear.  Entering the resulting bilateral numeric designations to TABLE VII, a noncompensable disability rating under Diagnostic Code 6100 is assignable.

On VA audiological examination in March 2013, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 20, 35, 80, and 100 respectively; and in the LEFT ear were 25, 40, 70 and 90 respectively.  The puretone threshold average in the right ear was 59 and the average in the left ear was 56.  Speech discrimination in the right ear was 86 percent and 82 percent in the left ear.  

The examiner stated that the functional impairment resulting from the hearing loss caused difficulty conversing without hearing aids.  Applying the results in TABLE VI, the findings yield a numeric designation of Level III for the RIGHT ear and Level IV in the LEFT ear.  Entering the resulting bilateral numeric designations to TABLE VII, a 10 percent disability rating under Diagnostic Code 6100 is assignable.

As during the VA audiological examinations in May 2010 and March 2013 the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz was not 55 decibels or more, or the puretone threshold was not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.

The Board notes that in October 2009 a private audiologist reported that the Veteran's audiogram that same month shows a puretone average of 53.75 decibels in the right ear and 52.5 in the left ear.  The maximum word recognition scores were 92 percent in both ears.  However, in cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  It is unclear whether the private audiogram meets the criteria in 38 C.F.R. § 4.85(a); however, assuming without conceding that it did meet the criteria entering the resulting bilateral numeric designations to TABLE VII reported by the private audiologist would yield a noncompensable disability rating under Diagnostic Code 6100.  The October 2009 audiogram also does not show an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.

Disability evaluations are based on numeric designations and are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, without resort to subjective interpretation.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

For these reasons, the Board finds that the preponderance of the evidence is against the claim for a rating higher than 10 percent for a bilateral hearing loss disability and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Subsequently, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009), the Federal Circuit indicated that, "while the effects of a disability on one's daily life are arguably relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist," and "VA has never adopted an interpretation to the contrary."

Neither the May 2010 VA examiner nor the March 2013 VA examiner fully described the functional effects caused by the Veteran's hearing loss disability.  Given the Federal Circuit's statement in Vazquez-Flores above, the Board finds the absence of a description of functional effects in the examination reports is not relevant to the rating of the Veteran's bilateral hearing loss disability and therefore did not prejudice him and does not require remand for a new VA examination.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  

The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected bilateral hearing loss disability.  The rating criteria contemplate puretone thresholds in decibels, speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).




Effective Date Prior to March 26, 2013 for a Higher Rating of 10 percent for a Bilateral Hearing Loss Disability

The general rule with respect to the effective date for an award of increased compensation is that the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400. 

An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the 1-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within 1 year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

In all other cases, the regulations provide that the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1). 

In determining when a claim for increase was received, the Board notes that a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a) ; 38 C.F.R. § 3.151(a). 

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a).  If a formal claim has not been filed, an application form will be forwarded to the claimant and if received within 1 year form the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155(c). 
VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for increased benefits and is requested to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196 (1992). 

Under 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  The date of the VA outpatient or hospital examination will be accepted as the date of claim.  Id. 

When the evidence is from a private physician, the date of receipt of such evidence will be accepted when the evidence furnished by or on behalf of the claimant is within the competence of the physician and shows the reasonable possibility of entitlement to benefits.  Id. at (b)(2).

 The mere existence of medical records, however, generally cannot be construed as an informal claim.  Rather, there must be some intent by the claimant to apply for a benefit.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006). 

A claim for VA benefits, whether formal or informal, remains pending until it is finally adjudicated.  See Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009); 38 C.F.R. § 3.160(c).  A claim will also remain pending if VA has failed to notify the claimant of the denial of the claim.  Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002) (en banc). 

The presumption of regularity applies to the RO's mailing of a VA decision to a veteran.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994). 

Regarding when a factually ascertainable increase in disability occurred, the Board notes that disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 

VA evaluated the Veteran's bilateral hearing loss disability pursuant to 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  The criteria were presented above in the analysis for the Veteran's claim for a rating higher than 10 percent for the bilateral hearing loss disability.  

Analysis

In a rating decision in June 2009, the RO granted service connection for a bilateral hearing loss disability and assigned a noncompensable evaluation based on a May 2009 VA audiology examination.  The Veteran did not appeal the assigned noncompensable rating.  

On March 18, 2010 an informal claim for TDIU was received from the Veteran.  On March 29, 2010 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, was received from the Veteran.  On the VA Form 21-8940 he indicated that all his service-connected disabilities prevented him from securing or following any substantial gainful occupation.  In the November 2013 Statement of the Case, the RO informed the Veteran that it considered his TDIU claim received on March 18, 2010 also to be a claim for an increased rating for the bilateral hearing loss disability as the Veteran shortly thereafter indicated that "all" his service-connected disabilities rendered him unemployable.  

The Board has considered the lay and medical evidence of record including treatment notes, but there is no indication of any intent to file a claim for increase for a bilateral hearing loss disability prior to March 18, 2010.  Although there are private medical records dated in October 2009 that include an audiogram and a report from a private audiologist, these records cannot be accepted as an informal increased rating claim prior to March 18, 2010 pursuant to 38 C.F.R. § 3.157(b), as they were received on March 18, 2010.  

Having determined that the date of claim is March 18, 2010 the Board must consider when a factually ascertainable increase in disability was shown. 

As discussed above in the analysis as to whether the Veteran is entitled to a rating higher than 10 percent for the bilateral hearing loss disability, an October 2009 private audiogram report and the results of the VA audiological examination in May 2010 show that the Veteran was not entitled to a compensable disability rating under Diagnostic Code 6100.  A factually ascertainable increase to 10 percent is not shown until the March 26, 2013 VA examination.  

In summary, there is no evidence of a factually ascertainable increase in disability within the one-year period preceding the March 18, 2010 claim for increase, nor does the evidence show that the criteria for a 10 percent rating was met prior to March 26, 2013.  Thus an effective date earlier than March 26, 2013 is not warranted for the 10 percent rating for the bilateral hearing loss disability.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for peripheral vascular disease of the right lower extremity, secondary to the service-connected hypertension, is granted.

Service connection for peripheral vascular disease of the left lower extremity, secondary to the service-connected hypertension, is granted.

Service connection for erectile dysfunction, secondary to the service-connected diabetes mellitus, is granted.

A rating higher than 10 percent for a bilateral hearing loss disability is denied.  

An effective date earlier than March 26, 2013 for the assignment of a higher rating of 10 percent for a bilateral hearing loss disability is denied. 


REMAND

As for the upper extremities, on VA examination in September 2012, the Veteran had a diagnosis of bilateral upper extremity peripheral neuropathy.  However, the examiner further stated that EMG studies show bilateral mild median mononeuropathy across wrists, consistent with carpal tunnel.  Subsequent VA examinations in November 2012 and April 2013 reiterated that the service-connected diabetes mellitus did not aggravate carpal tunnel syndrome in the upper extremities.  However, VA treatment records in July 2014 provide an impression of peripheral neuropathy with diminished neuropathy to the feet and hands.  Unspecified idiopathic peripheral neuropathy also was noted.  A VA examination is necessary to determine whether the Veteran currently has peripheral neuropathy of the upper extremities that is secondary to his service-connected diabetes mellitus.  

The evidence indicates that the Veteran's PTSD, hypertension, and coronary artery disease increased since the Veteran's most recent VA examinations.  

The Veteran was last afforded a VA PTSD examination in September 2012.  VA treatment records in April 2014 show that the Veteran exhibited severe psychiatric symptomatology that interfered with his ability to function and maintain independence in the community.  

The Veteran's most recent VA hypertension examination was in January 2013.  VA progress notes in April 2014 show that his wife reported that his blood pressure readings were higher than usual.  These records also indicate a flare-up of recurrent or chronic health problems, to include hypertension.  

The Veteran's most recent VA heart examination was in March 2013.  VA treatment records in June 2014 indicate that the Veteran has had sharp chest pains for about six month.  On July 21, 2014 he underwent a coronary artery bypass surgery.  VA treatment records show that in August 2014 the Veteran continued to have chest pain with movement.  

The RO in a rating decision in June 2009 denied service connection for PTSD, the Veteran filed a notice of disagreement in March 2010 and Statement of the Case was issued in September 2010.  In January 2012 the RO determined that the Veteran did not file a timely Form 9 Appeal regarding his denial of service connection for PTSD because it was received after November 21, 2010.  In February 2012 the Veteran filed a notice of disagreement with this determination.  In June 2012 he filed a Form 9 appeal with this determination; however, a Statement of the Case has not been issued and must be sent to the Veteran regarding this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

The issue of an effective date prior to June 29, 2012 for the grant of service connection for PTSD is inextricably intertwined with the issue of whether a timely substantive appeal was received regarding the rating decision in June 2009 that denied service connection for PTSD.  The issue of an effective date prior to August 17, 2012 for the grant of TDIU is inextricably intertwined with the increased rating claims for PTSD, hypertension, and coronary artery disease; and, the service connection claims for a right upper extremity disability and a left upper extremity disability.  Thus the Board finds that a decision on the claim for an earlier effective date for TDIU and an earlier effective date for the grant of service connection for PTSD would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his bilateral upper extremity disability.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.

The examiner should identify all diagnoses affecting the upper extremities, to include peripheral neuropathy.  For each diagnosis identified, to specifically include peripheral neuropathy, the examiner should opine as to whether it is at least as likely as not that it is caused or aggravated by the service-connected diabetes mellitus.  

If peripheral neuropathy or any other diagnoses is aggravated by the service-connected diabetes mellitus, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear explanation for all opinions and a discussion of the facts and medical principles involved is necessary.  If the examiner is unable to provide a rationale he or she should explain why.  

2. The AOJ should schedule the Veteran for a VA psychiatric examination to determine the current severity and extent of his service-connected PTSD.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a GAF score for the Veteran's service-connected PTSD and indicate the impact of his PTSD on occupational and social functioning.  A complete rationale for all opinions expressed should be provided.  If the examiner is not able to provide an opinion, he or she should explain why.

3. The AOJ schedule the Veteran for a VA examination to assess the current nature and extent of his service-connected hypertension.  All indicated studies should be performed, and all findings should be reported in detail.  The claims folder should be made available to the examiner for review in connection with the examination.
The examination must be conducted following the protocol in VA's Hypertension Examination Worksheet.

4. The AOJ schedule the Veteran for a VA examination to determine the severity of his coronary artery disease.  The claims folder should be forwarded to the examiner for review. Any and all studies, tests and evaluations deemed necessary by the examiner should be performed. The examiner should also elicit a complete history, the pertinent details of which should be included in the examination report.

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the Veteran's heart disease, to include the metabolic equivalent (MET) at which there is dyspnea, fatigue, angina, dizziness, or syncope.  The examiner should also indicate whether there is left ventricular dysfunction and report the Veteran's ejection fraction. 

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.
5. The AOJ should issue a Statement of the Case on the issue of whether a timely substantive appeal was filed with respect to the rating decision in June 2009 that denied service connection for PTSD.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

6.  After completing all indicated development, the AOJ should readjudicate the claims of service connection for a disability of the right and left upper extremities; the increased rating claims for PTSD, hypertension, and coronary artery disease; and the claims for an effective date prior to June 29, 2012 for the grant of service connection for PTSD and an effective date prior to August 17, 2012 for the grant of TDIU.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


